Citation Nr: 0611233	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  05-00 859	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether a rating decision of February 10, 1949, should 
be further revised on the basis of clear and unmistakable 
error in applying the bilateral factor to assign a 
combined 100 percent evaluation.

2.  Entitlement to an effective date earlier than December 
6, 2002, for the grant of a total disability rating based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION


This case came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Boston, Massachusetts Regional 
Office (RO).  The veteran perfected a timely appeal of that 
decision. 


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1944 to December 1948.

2.	On February 24, 2006 the Board was notified by the RO 
that the veteran died in October 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).



ORDER

The appeal is dismissed.




		
DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


